Citation Nr: 1010314	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral vision 
loss.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in October 2008, and 
a substantive appeal was received in November 2008.

In April 2009, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this proceeding is associated with the claims 
file.  During the hearing, the Veteran submitted additional 
evidence and waived initial RO review.

The Board also notes that during the April 2009 Board 
hearing, the Veteran testified that he believed he warranted 
entitlement to service connection for an acquired psychiatric 
disability, ankle disability, and a hernia.  These matters 
are referred to the RO for clarification and appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

With regard to the Veteran's claim of entitlement to service 
connection for low back disability and left knee disability, 
the Board observes that the Veteran clarified during the 
April 2009 Board hearing that his claims include entitlement 
based on a secondary service connection theory, specifically 
that they are related to his service-connected degenerative 
joint disease, right knee.  Under 38 C.F.R. § 3.310, service 
connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  The United States Court of Appeals for 
Veterans Claims has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
claimed low back and left knee disabilities.  VA has a duty 
to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  The Court has held that, when the 
medical evidence is inadequate, VA may supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that the Veteran should be afforded 
a VA examination to assess the nature and etiology of his 
claimed low back and left knee disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim of entitlement to service 
connection for type II diabetes mellitus, the Veteran 
contends that he was exposed to Agent Orange while stationed 
in Thailand at the Takhli Royal Thai Air Force Base.  
Specifically, the Veteran argues that the base may possibly 
have used Agent Orange as a defoliant in approximately 
December 1967, when Bob Hope was visiting.  Additionally, the 
Veteran's representative contends that the Veteran set foot 
in Vietnam while traveling to Thailand.

Central to this case is the question of the verification of 
the Veteran's alleged in-service exposure to Agent Orange 
since he was not actually stationed in Vietnam.  The Board 
believes that further evidentiary development is warranted in 
order to more fully address the Veteran's contentions.  In 
this regard, the Veteran's representative requested, in March 
2009, that all of the Veteran's service personnel records be 
obtained.  The Board believes it appropriate to request all 
of the Veteran's service personnel records in order to more 
fully address the Veteran's contentions.

Although a request for service treatment records was made to 
the National Personnel Records Center in March 2007, the 
Board notes that the Veteran and his representative contend 
that all treatment records may not be associated with the 
claims file.  Specifically, the Veteran contends that in 
approximately December 1971 he incurred an injury when a jet 
engine gearbox fell on him while working at J71 Jet Engine 
Shop in England.  The Veteran further contends that he 
received treatment from the Lakenheath Hospital and/or the 
Bentwaters dispensary for back pain.  In addition, the 
Veteran stated that an incident report should have been 
produced in connection with the jet engine gearbox incident.  
Further efforts should be undertaken to ensure that all such 
records have been obtained.  As such, the RO/AMC should 
request and obtain any missing service treatment records.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran reported receiving post-service treatment from 
Patrick Air Force Base in Florida since 2003.  Based on this 
information provided by the Veteran, the RO requested medical 
records in March 2007.  Records received from Patrick Air 
Force Base cover the time period from April 2004 to February 
2007; however, it appears that the Veteran received 
additional treatment from this facility prior to April 2004.  
In this regard, an April 5, 2004 record states that it was 
the Veteran's first visit in 15 years.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The Board believes it reasonable to direct another 
request for any such additional treatment records.

In addition, the Veteran contends that he received treatment 
from the Orlando, Florida VA Medical Center.  Specifically, 
VA received a statement from the Veteran in May 2008 which 
stated that he underwent an Agent Orange test on January 28, 
2008.  Thus, it appears that the Veteran may have received 
relevant treatment from the VA healthcare system, that some 
of the associated treatment records may not be in the claims 
file, and that the treatment records would be pertinent to 
his claim.  VA is required to obtain VA treatment records 
relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R.  § 3.159(c).  As such, the RO should obtain any 
missing VA treatment records relevant to the appeal.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Finally, the Board notes that additional evidence was 
received in April 2009.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below. 

The vision loss issue is deferred pending the above actions.  
It may be that some of the records obtained may pertain to 
this issue.  Moreover, the eventual disposition on the 
diabetes issue may impact this issue since there is apparent 
evidence of diabetic retinopathy.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
action to obtain the Veteran's service 
personnel records.

2.  The RO/AMC should take appropriate 
action to obtain all of the Veteran's 
service treatment records that are not 
already incorporated into the claims file.  
The Board is particularly interested in 
treatment records from the Lakenheath 
Hospital, England and the Bentwaters 
dispensary, England.

3. The RO/AMC should take appropriate 
action to obtain any VA treatment records 
relevant to the appeal, specifically 
including any records pertaining to an 
Agent Orange test administered by the 
Orlando, Florida VA Medical Center on 
January 28, 2008.

4.  The RO/AMC should take appropriate 
action to obtain any post-service 
treatment records from Patrick Air Force 
Base from September 1987 to 2003.

5.  The RO/AMC should take appropriate 
action to verify the Veteran's alleged in-
service exposure to Agent Orange, 
specifically: (1) that Agent Orange was 
used as a base defoliant at the Takhli 
Royal Thai Air Force Base, Thailand in 
approximately December 1967 (when Bob Hope 
was visiting); and (2) that the Veteran 
set foot in Vietnam during his in-service 
travel to Thailand.  If additional 
information is needed from the Veteran to 
conduct a search for information that 
might corroborate his in-service exposure 
to Agent Orange, then the Veteran should 
be contacted and informed of the 
information needed.

6.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed low 
back disability.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions: 

a) Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
low back disability is proximately due 
to or the result of his active duty 
service or any incident therein?

b) Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
low back disability is proximately due 
to or the result of his service-
connected right knee disability?

c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
low back disability has been aggravated 
by his service-connected right knee 
disability?  The term 'aggravation' is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

7.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
left knee disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file 
(specifically including the Veteran's 
January 19, 1982 service treatment record 
(an orthopedic consultation report 
pertaining to the left knee)) and 
examining the Veteran, the examiner should 
offer the following opinions: 

a) Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability is proximately due 
to or the result of his active duty 
service or any incident therein?

b) Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability is proximately due 
to or the result of his service-
connected right knee disability?

c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability has been 
aggravated by his service-connected 
right knee disability?  The term 
'aggravation' is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

8.  After completion of the above and any 
further development deemed necessary by 
the RO/AMC, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


